DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-50 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a cloud resource manager", “a network interface controller” and “an accelerator manager” in claims 26, 30, 33 and 34-38 and “a node compute device” in claim 33.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0017] that discloses “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. ” and paragraph [0037] that discloses “Each of the accelerator manager 402, the network interface manager 404, the accelerator usage information 406, the accelerator images 408, the task distribution policies 410, the accelerator usage information aggregator 412, and the task distributor 414 may be embodied as hardware, software, firmware, or a combination thereof”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 39-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

With regard to claims 39-50, the claim is drawn to “one or more computer-readable media".  The specification recites at ¶ [0017] “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-- readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine--readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a a signal per se and therefore are not a "process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. § 101. Applicant is advised to amend the claim to read -one or more non-transitory computer-readable media-.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31-32, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2019/0056942 A1) in view of Roy et al. (US Patent. 10,547,521 B1).

As per claim 1, Chen teaches the invention substantially as claimed including A cloud resource manager for management of accelerator resources (Chen, Fig. 1, 102 (as cloud resource manager), 104 (as accelerator resources); [0045] lines 1-3, The computing system 100 includes a master server 102 and resource servers 104-1, 104-accelerated processor 111, namely an FPGA), the cloud resource manager comprising: 
a network interface controller to communicate with each of a plurality of node compute devices (Chen, Fig. 1, 102, 104 (1-3) (as plurality of node computer devices); Fig. 2, 102, 116 Network interface (as network interface controller); [0048] lines 1-3, FIG. 2 is a block diagram of components of an example of any one of master server 102, resource server 104; [0051] lines 1-3, network interface 116 connects master server 102, resource server 104 or client computing device 106 to networks 107); and 
an accelerator manager (Chen, Fig. 4, 128 Acceleration Orchestrator) to: 
receive task parameters of a task to be performed (Chen, [0027] lines 10-13, a resource orchestrator module configured to: receive a request from a client device for execution of a function and a least one execution parameter defining preferences for hardware acceleration); 
access a task distribution policy (Chen, [0083] lines 1-10, master server 102 receives a request to deploy a function, and a policy (as task distribution policy) defining acceleration requirements or preferences for the function…Accordingly, ARO 128 parses the policy and generates corresponding queries; also see [0075] lines 4-5, a policy defining requirements or preferences for the execution of the workload); 
determine a destination node compute device of the plurality of node compute devices based on the task parameters and the task distribution policy analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads; also see [0068] and [0081] lines 1-3, Policy 180 further includes a set of rules 200 to selectively rank candidate resources for deployment of the function); and 
assign the task to the destination node compute device (Chen, [0028] lines 1-5, the resource orchestrator module is configured to: receive at least one execution parameter defining preferences for hardware acceleration…select one of the candidate processor types based on the ranking; [0095] lines 1-3, sends an instruction for deploying the application to the resource server 104 hosting the provisioned computing resource).

Chen fails to specifically teach the network interface controller to receive accelerator usage information from each of a plurality of node compute devices.

However, Roy teaches the network interface controller to receive accelerator usage information from each of a plurality of node compute devices (Roy, Fig. 1, 126A-N Server (as plurality of node compute devices); Fig. 2, 215, 218 data manager; Col 24, lines 59-64, Data manager 218 and message bus 215 provide a messaging mechanism for communicating with policy agents 205 deployed in servers received from policy agents 205; Col 9, lines 36-40, Policy controller 201 interacts with monitoring agents 205 that are deployed within at least some of the respective physical servers 216 for monitoring resource usage of the physical compute nodes. Lines 51-52, Policy controller 201 obtains the usage metrics from monitoring agents 205).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen with Roy because Roy’s teaching of receiving the resource usage information would have provided Chen’s system with the advantage and capability to allow the system to easily determining the resource availability which improving the system task scheduling performance. 

As per claim 31, Chen and Roy teach the invention according to claim 26 above. Chen further teaches wherein the accelerator usage information comprises at least one of (i) accelerator images deployed on each of the plurality of node compute devices, (ii) whether each accelerator image deployed on each of the plurality of node compute devices is permitted to be shared, (iii) how much free space is in at least one accelerator device of each of the plurality of node compute devices, (iv) a frequency of use of an accelerator image of at least one accelerator device of each of the plurality of node compute devices, (v) a power usage of each of the plurality of node compute devices, and (vi) an indication of a last time of use of an accelerator image of at least one accelerator device of each of the plurality of node compute devices (Chen, Fig. 6, 172 TDP; [0068] lines 1-8, FIG. 6 depicts example records of a data structure 160 maintained by resource management service 126. Data structure 160 contains records for each processing resource (processor 110, accelerated processor 111, GPU 119) in each resource server 104 within computing system 100. As shown, each record has a resource ID field 162 with a value uniquely identifying the specific resource, i.e. the specific resource server 104 or processing resource therein; [0070] lines 1-4, Power consumption field 172 contains a value indicative of the amount of power used by the resource when under load. The power consumption may be a design rating, such as a thermal rating, or a measured consumption value (as a power usage of each of the plurality of node compute devices)).

As per claim 32, Chen and Roy teach the invention according to claim 26 above. Chen further teaches wherein to determine the destination node compute device of the plurality of node compute devices comprises to determine the destination node compute device based on at least one of (i) the accelerator images deployed on each of the plurality of node compute devices, (ii) whether each accelerator image deployed on each of the plurality of node compute devices is permitted to be shared, (iii) how much free space is in the at least one accelerator device of each of the plurality of node compute devices, (iv) the frequency of use of the accelerator image of at least one accelerator device of each of the plurality of node compute devices, (v) the power usage of each of the plurality of node compute devices, and (vi) the indication of the last time of use of the accelerator image of at least one accelerator device of each of the plurality of node compute devices (Chen, [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads; also see [0068] [0081] lines 1-3, Policy 180 further includes a set of rules 200 to selectively rank candidate resources for deployment of the function; [0070] lines 1-4, Power consumption field 172 contains a value indicative of the amount of power used by the resource when under load. The power consumption may be a design rating, such as a thermal rating, or a measured consumption value (as a power usage of each of the plurality of node compute devices; also see [0081] lines 8-11, Rules 200-1, 200-2, 200-3 are applied in order, i.e. resources are to be sorted first according to performance, second according to TDP, and third according to the available function).

As per claims 39 and 44, they are computer-readable media claims of claims 26 and 31 respectively above. Therefore, they are rejected for the same reasons as claims 26 and 31 respectively above.

Claims 27-28 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Roy, as applied to claims 26 and 39 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1).

As per claim 27, Chen and Roy teach the invention according to claim 26 above. Chen further teaches wherein the task parameters comprise an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, RMS 126 may maintain records indicating whether each processing resource is available for execution of workloads); 
wherein the accelerator usage information comprises an indication that an instance of the processing resource is available in the destination node compute device (Chen, Fig. 2, 111, 119; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); 
wherein to determine the destination node compute device comprises to determine the destination node compute device based on the indication that the instance of the processing resource is available in the destination node compute device (Chen, [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload; [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads).
	
Chen and Roy fail to specifically teach the processing resource is accelerator image.

However, KRUGLICK teaches the processing resource is accelerator image (KRUGLICK, Fig. 1, 151A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications).


As per claim 28, Chen and Roy teach the invention according to claim 26 above. Chen further teaches wherein the task parameters comprise an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, RMS 126 may maintain records indicating whether each processing resource is available for execution of workloads), 
wherein the accelerator usage information comprises an indication that an accelerator device of the destination node compute device has processing resource (Chen, Fig. 2, 111, 119; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have available for a new workload), and 
wherein to determine the destination node compute device comprises to determine the destination node compute device based on the processing resource in the destination node compute device (Chen, [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload; [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads). In addition, Roy teaches compute device has space available for the processing resource (Roy, Col 13, lines 40-45, policy agent 205A may evaluate whether one or more metrics is less than a threshold value (e.g., if server 126A available disk space<20%).

Chen and Roy fail to specifically teach the processing resource is accelerator image.

processing resource is accelerator image (KRUGLICK, Fig. 1, 151A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Roy with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen and Roy’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

As per claims 40 and 41, they are computer-readable media claims of claims 27 and 28 respectively above. Therefore, they are rejected for the same reasons as claims 27 and 28 respectively above.


Claims 29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Roy, as applied to claims 26 and 39 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1) and Dain et al. (US Pub. 2017/0286223 A1).

As per claim 29, Chen and Roy teach the invention according to claim 26 above. Chen further teaches wherein the task parameters comprise an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, RMS 126 may maintain records indicating whether each processing resource is available for execution of workloads),
wherein the accelerator usage information comprises an indication that an accelerator device of the destination node compute device would have processing resource on an accelerator device (Chen, Fig. 2, 111, 119; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); 
wherein to determine the destination node compute device comprises to determine the destination node compute device based on the processing resource in the destination node compute device (Chen, [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload; [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads). In addition, Roy teaches the destination node compute device has space available for the processing resource (Roy, Col 13, lines 40-45, policy agent 205A may evaluate whether one or more metrics is less than a threshold value (e.g., if server 126A available disk space<20%).

Chen and Roy fail to specifically teach the processing resource is accelerator image.

However, KRUGLICK teaches the processing resource is accelerator image (KRUGLICK, Fig. 1, 151A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, running the computationally intensive software code of a particular software application or family of related applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Roy with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen and Roy’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

	Chen, Roy and KRUGLICK fail to specifically teach space available for the accelerator image is after a defragmentation of the accelerator device.

	However, Dain teaches space available for the accelerator image is after a defragmentation of the accelerator device (Dain, [0059] lines 1-6, In certain embodiments, the functions performed by the backup module 104 can be performed simultaneously or in parallel with other processes, such as a defragmentation process to increase the usable storage space available on the local data repository 108, a data replication process, a data delete process, a data restore process, a data backup process, and/or the like).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Roy and KRUGLICK with Dain because Dain’s teaching of space availability after defragmentation process would have provided Chen, Roy and KRUGLICK’s system with the advantage and capability to improve the resource utilization by performing the defragmentation process which improving the system efficiency.

As per claim 42, it is a computer-readable media claim of claim 29 above. Therefore, it is rejected for the same reason as claim 29 above.

Claims 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Roy, as applied to claims 26 and 39 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1) and TSAI et al. (US Pub. 2017/0010821 A1).
	
As per claim 30, Chen and Roy teach the invention according to claim 26 above. Chen further teaches wherein the task parameters comprise an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, ,
wherein the accelerator manager is further to analyze a plurality of processing resource, wherein the plurality of processing resource includes the processing resource to be used in performance of the task (Chen, Fig. 6, 160, 162 resource ID, 170 performance, 176; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload; [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads), and 
the network interface controller is further to send the task to the destination node compute device in response to receive the indication of task to be used for processing. (Chen, Fig. 1, 102, 104 (1-3) (as plurality of node computer devices); Fig. 2, 102, 116 Network interface (as network interface controller); [0048] lines 1-3, FIG. 2 is a block diagram of components of an example of any one of master server 102, resource server 104; [0051] lines 1-3, network interface 116 connects master server 102, resource server 104 or client computing device 106 to networks 107;  [0028] lines 1-5, candidate processor types based on the ranking; [0095] lines 1-3, sends an instruction for deploying the application to the resource server 104 hosting the provisioned computing resource).

Chen and Roy fail to specifically teach the processing resource is accelerator image, and wherein the accelerator manager is further to store a plurality of accelerator image.

However, KRUGLICK teaches the processing resource is accelerator image, and wherein the accelerator manager is further to store a plurality of accelerator image (KRUGLICK, Fig. 1, 151A-153A (as plurality of accelerator images); [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and 

Chen, Roy and KRUGLICK fail to specifically teach wherein the network interface controller is further to send the accelerator image to the destination node compute device in response to receive the indication of the accelerator image to be used in performance of the task.

However, TSAI teaches wherein the network interface controller is further to send the accelerator image to the destination node compute device in response to receive the indication of the accelerator image to be used in performance of the task (TSAI, Fig. 1, 131 (as accelerator images); [0017] lines 2-15, updating firmware of storage device, the method applied to a firmware updating process between a host device and at least one storage device, the host device comprising a processor and a host storage, the host storage storing at least one first firmware, each first firmware defining an operation behavior, respectively… transmitting (as send) the first firmware to the storage device via the host device; receiving the first firmware and loading the first firmware into the first storage unit via the controller of the storage device; and executing at least one operation action according to the operation behavior defined by the first firmware via the controller of the storage device; [0024] lines 18-22, first firmware 131 having different purposes, and transmit those first firmware 131 to the storage device 200, so that the storage device 200 is able to execute various types of application processes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Roy and KRUGLICK with TSAI because TSAI’s teaching of sending the firmware (as accelerator image) to destination based on the updating would have provided Chen, Roy and KRUGLICK’s system with the advantage and capability to allow the system to processing the different types of application processes which improving the system performance and efficiency.

As per claim 43, it is a computer-readable media claim of claim 30 above. Therefore, it is rejected for the same reason as claim 30 above.

Claims 33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2019/0056942 A1) in view of Li et al.  (US Pub. 2009/0328047 A1).

As per claim 33, Chen teaches the invention substantially as claimed including A node compute device for management of accelerator resources of the node compute device (Chen, Fig. 1, 104 (as node compute device); Fig. 2, 104, 111 , the node compute device comprising: 
a network interface controller to receive task to be performed by the node compute device (Chen, Fig. 2, 104, 116 Network interface (as network interface controller); [0048] lines 1-3, FIG. 2 is a block diagram of components of an example of any one of master server 102, resource server 104; Fig. 10, 210 Application; [0051] lines 1-3, network interface 116 connects master server 102, resource server 104 or client computing device 106 to networks 107; [0096] lines 1-6, FIG. 10 depicts software components at resource server 104 configured to allow flexible execution of functions written for a variety of resource types. After a particular resource server is provisioned to perform a workload, the workload is deployed as an instance of application software 210 at the resource server 104); and 
an accelerator manager (Chen, Fig. 10, 214 RBS) to: 
access a task scheduling policy (Chen, Fig. 10, 216; [0101] lines 2-6, the workload deployed at a resource server 104, function calls are made by way of g-API 212. RBS 214 receives placeholder function calls from g-API 212, parses the placeholder function calls (as task scheduling policy) constructs the corresponding function call specific to the provisioned resource); 
schedule the task based on the task scheduling policy (Chen, Fig. 10, 216 to 100; [0098] lines 10-12, the placeholder serves to identify the called function so that the function can be bound to an appropriate platform-specific binary at runtime; [0101] lines 2-6, the workload deployed at a resource server 104, function calls are made by way of g-API 212. RBS 214 receives placeholder function calls from g-API 212, parses the placeholder function calls constructs the corresponding function call specific to the provisioned resource; [0103] lines 4-6, dynamic matching of accelerators to functions allows for high-performance, accelerated implementations to be used when available; [0104] lines 1-3, the above-described provisioning process is capable of flexibly assigning workloads to be performed by accelerators of one or more types); and 
perform the task on an accelerator device of the node compute device in response to the task being scheduled (Chen, Fig. 1, 104; Fig. 10, 100, FPGA; [0056] lines 1-2, Execution of functions using appropriate accelerators generally provides improved efficiency or performance; [0104] lines 1-3, the above-described provisioning process is capable of flexibly assigning workloads to be performed by accelerators of one or more types).

Chen fails to specifically teach the network interface controller to receive task parameters of a task to be performed by the node compute device, and schedule the task based on the task parameters.

However, Li teaches the network interface controller to receive task parameters of a task to be performed by the node compute device, and schedule the task based  the task parameters (Li, Abstract, lines 1-9, Device, system, and method of executing multithreaded applications. Some embodiments include a task scheduler to receive application information related to one or more parameters of at least one multithreaded application to be executed by a multi-core processor including a plurality of cores and, based on the application information and based on architecture information related to an arrangement of the plurality of cores, to assign one or more tasks).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen with Li because Li’s teaching of receiving the application parameters and scheduling the applications based on task parameter would have provided Chen’s system with the advantage and capability to allow the system to easily determine the application information related to the execution of the application which improving the processing performance and efficiency.

As per claim 45, it is a computer-readable media claim of claim 33 above. Therefore, it is rejected for the same reason as claim 33 above.

Claims 34 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Li, as applied to claims 33 and 45 respectively above, and further in view of Roy et al. (US Patent. 10,547,521 B1).
	
As per claim 34, Chen and Li teach the invention according to claim 33 above. Chen teaches wherein the accelerator usage information comprises at least one of (i) accelerator images deployed on the node compute devices, (ii) whether each accelerator image deployed on the node compute device is permitted to be shared, (iii) how much free space is in the accelerator device of, (iv) the frequency of use of an accelerator image of the accelerator device, (v) the power usage of the accelerator device, and (vi) an indication of a last time of use of an accelerator image of the accelerator device (Chen, Fig. 6, 172 TDP; [0068] lines 1-8, FIG. 6 depicts example records of a data structure 160 maintained by resource management service 126. Data structure 160 contains records for each processing resource (processor 110, accelerated processor 111, GPU 119) in each resource server 104 within computing system 100. As shown, each record has a resource ID field 162 with a value uniquely identifying the specific resource, i.e. the specific resource server 104 or processing resource therein; [0070] lines 1-4, Power consumption field 172 contains a value indicative of the amount of power used by the resource when under load. The power consumption may be a design rating, such as a thermal rating, or a measured consumption value (as a power usage of each of the plurality of node compute devices)).

Chen and Li fail to specifically teach wherein the network interface controller is further to send accelerator usage information to a cloud resource manager.

wherein the network interface controller is further to send accelerator usage information to a cloud resource manager (Roy, Fig. 2, 205 policy agent (as network interface controller), 218 DATA manager (as cloud resource manager); Col 24, lines 59-64, Data manager 218 and message bus 215 provide a messaging mechanism for communicating with policy agents 205 deployed in servers 126…manage metrics and other data received from policy agents 205; Col 9, lines 36-40, Policy controller 201 interacts with monitoring agents 205 that are deployed within at least some of the respective physical servers 216 for monitoring resource usage of the physical compute nodes. Lines 51-52, Policy controller 201 obtains the usage metrics from monitoring agents 205).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Li with Roy because Roy’s teaching of receiving the resource usage information would have provided Chen and Li’s system with the advantage and capability to allow the system to easily determining the resource availability which improving the system task scheduling performance. 

As per claim 46, it is a computer-readable media claim of claim 34 above. Therefore, it is rejected for the same reason as claim 34 above.


Claims 35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Li, as applied to claims 33 and 45 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1) and KONIREDDYGARI (US Pub. 2017/0212799 A1).

As per claim 35, Chen and Li teach the invention according to claim 33 above. Chen teaches wherein the task parameters comprise an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, RMS 126 may maintain records indicating whether each processing resource is available for execution of workloads), the accelerator manager (Chen, Fig. 10, 214 RBS) and schedule the task comprises to schedule the task to run on the instance of processing resource (Chen, Fig. 1, 104; Fig. 10, 100, FPGA; [0056] lines 1-2, Execution of functions using appropriate accelerators generally provides improved efficiency or performance; [0104] lines 1-3, the above-described provisioning process is capable of flexibly assigning workloads to be performed by accelerators of one or more types).

Chen and Li fail to specifically teach processing resource is accelerator image, wherein the accelerator manager is further to: load an instance of the accelerator image on the accelerator device before receipt of the task parameters; and  to run on the instance of the accelerator image in response to a determination that the instance of the accelerator image was loaded on the accelerator device before receipt of the task parameters.

However, KRUGLICK teaches the processing resource is accelerator image, and wherein the accelerator manager is further to: load an instance of the accelerator image on the accelerator device (KRUGLICK, Fig. 1, 151A-153A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP), and
wherein to schedule the task comprises to schedule the task, is to run on the instance of the accelerator image in response to a determination that the instance of the accelerator image was loaded on the accelerator device (KRUGLICK, [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP (as to run the instance hardware accelerator images for processing in response to that the instance hardware accelerator images are loaded (needed to be loaded in order to use it for processing)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Li with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen and Li’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Chen, Li and KRUGLICK fail to specifically teach load an instance of the accelerator image before receipt of the task parameters, determine, in response to receipt of the task parameters, that the instance of the accelerator image was loaded on the accelerator device before receipt of the task parameters.

However, KONIREDDYGARI teaches load an instance of the accelerator image before receipt of the task parameters, determine, in response to receipt of the task parameters, that the instance of the accelerator image was loaded on the accelerator device before receipt of the task parameters (KONIREDDYGARI, [0051] before an operating system is loaded), after the operating system is loaded (but before the distributed application is executed), in response to receiving a command to execute the distributed application (right before the distributed application is executed) (task parameters was taught by Li, Abstract, lines 1-9)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Li and KRUGLICK with KONIREDDYGARI because KONIREDDYGARI’s teaching of loading the OS before receiving the command to execute would have provided Chen, Li and KRUGLICK’s system with the advantage and capability to allow the system to prevent potential system failure which improving the system efficiency and performance.

As per claim 47, it is a computer-readable media claim of claim 35 above. Therefore, it is rejected for the same reason as claim 35 above.

Claims 36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Li, as applied to claims 33 and 45 respectively above, and further in view of Roy et al. (US Patent. 10,547,521 B1), Dain et al. (US Pub. 2017/0286223 A1), KRUGLICK (US Pub. 2015/0339130 A1) and Felstaine et al. (US Patent. 10,291,543 B1),

As per claim 36, Chen and Li teach the invention according to claim 33 above. Chen further teaches wherein the task parameters comprise an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, RMS 126 may maintain records indicating whether each processing resource is available for execution of workloads), 
wherein the accelerator manager is further to: determine that there is currently no available processing resource on the accelerator device (Chen, Fig. 6, 176 Availability, 0 (no available); [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload; or an availability of 0, indicating that the resource is busy with an existing workload (as no available)); 
determine that there would be available processing resource on the accelerator device (Chen, Fig. 2, 111, 119; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); 

Chen and Li fail to specifically teach determine/determination of available space.

However, Roy teaches determine/determination of available space (Roy, Col 13, lines 40-45, policy agent 205A may evaluate whether one or more metrics is less than a threshold value (e.g., if server 126A available disk space<20%).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Li with Roy because Roy’s teaching of determining the resource available space would have provided Chen and Li’s system with the advantage and capability to allow the system to easily determining the resource availability which improving the system task scheduling performance. 

Chen, Li and Roy fail to specifically teach determine that there would be available space, after defragmentation of the accelerator device, and defragment the accelerator device in response to a determination that there would be space available for the accelerator image after defragmentation of the accelerator device.

However, Dain teaches determine that there would be available space, after defragmentation of the accelerator device, and defragment the accelerator device in response to a determination that there would be space available for processing resource after defragmentation of the accelerator device (Dain, [0059] lines 1-6, In certain embodiments, the functions performed by the backup module 104 can be performed simultaneously or in parallel with other processes, such as a defragmentation process to increase the usable storage space available on the local data repository 108, a data replication process, a data delete process, a data restore process, a data backup process, and/or the like).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Li and Roy with Dain because Dain’s teaching of space availability after defragmentation process would have provided Chen, Li and Roy’s system with the advantage and capability to improve the resource utilization by performing the defragmentation process which improving the system efficiency.

Chen, Li, Roy and Dain fail to specifically teach the processing resource is accelerator image.

However, KRUGLICK teaches the processing resource is accelerator image (KRUGLICK, Fig. 1, 151A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware running the computationally intensive software code of a particular software application or family of related applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Li, Roy and Dain with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen, Li, Roy and Dain’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Chen, Li, Roy, Dain and KRUGLICK fail to specifically teach load the accelerator image on the accelerator device in response to defragmentation of the accelerator device.

However, Felstaine teaches load the accelerator image on the accelerator device in response to defragmentation of the accelerator device (Felstaine, Col 16, lines 23-29, It is therefore appreciated that the defragmentation process may increase the load on a particular network resource to increase the availability of another resource. The defragmentation process may therefore involve a process of migrating one or more VNFs 50 and/or VNF instances 51 to increase the load on some resources, 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Li, Roy, Dain and KRUGLICK with Felstaine because Felstaine’s teaching of loading/migrating more workload/VNFs based on defragmentation that increase the resource availability would have provided Chen, Li, Roy, Dain and KRUGLICK’s system with the advantage and capability to allow the system to efficiently utilize the system resource which improving the system efficiency and performance.

As per claim 48, it is a computer-readable media claim of claim 36 above. Therefore, it is rejected for the same reason as claim 36 above.

Claims 37-38 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Li, as applied to claims 33 and 45 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1), KONIREDDYGARI (US Pub. 2017/0212799 A1), Tu (US Pub. 2018/0014274 A1), Astigarraga et al. (US. Pub. 2008/0109607 A1) and Chrysanthakopoulos et al. (US Patent. 9,792,163 B1).

As per claim 37, Chen and Li teach the invention according to claim 33 above. Chen further teaches wherein the task parameters comprise an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, RMS 126 may maintain records indicating whether each processing resource is available for execution of workloads), the accelerator manager (Chen, Fig. 10, 214 RBS) and perform at least part of a second task on the processing resource (Chen, Fig. 1, 104; Fig. 10, 100, FPGA; [0056] lines 1-2, Execution of functions using appropriate accelerators generally provides improved efficiency or performance; [0104] lines 1-3, the above-described provisioning process is capable of flexibly assigning workloads (as include second task) to be performed by accelerators of one or more types).

Chen and Li fail to specifically teach processing resource is accelerator image, wherein the accelerator manager is further to: load an instance of the accelerator image on the accelerator device before receipt of the task parameters.

However, KRUGLICK teaches processing resource is accelerator image, wherein the accelerator manager is further to: load an instance of the accelerator image on the accelerator device (KRUGLICK, Fig. 1, 151A-153A; [0024] lines 1-3, hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP), and

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Li with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen and Li’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Chen, Li and KRUGLICK fail to specifically teach when loading an instance of the accelerator image, it is before receipt of the task parameters.

However, KONIREDDYGARI teaches when loading an instance of the accelerator image, it is before receipt of the task parameters. (KONIREDDYGARI, [0051] lines 9-16, the grouping module 202 may determine the group of devices before an operating system is loaded), after the operating system is loaded (but before the distributed application is executed), in response to receiving a command to execute the distributed application (right before the distributed application is executed) (task parameters was taught by Li, Abstract, lines 1-9)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Li and KRUGLICK with KONIREDDYGARI because KONIREDDYGARI’s teaching of loading the OS before receiving the command to execute would have provided Chen, Li and KRUGLICK’s system with the advantage and capability to allow the system to prevent potential system failure which improving the system efficiency and performance.

Chen, Li, KRUGLICK and KONIREDDYGARI fail to specifically teach when perform at least part of a second task it is before receipt of the task parameters.

However, Tu teaches when perform at least part of a second task it is before receipt of the task parameters (Tu, [0055] lines 12-15, in the first inter-frequency redistribution procedure and before receiving the second set of SIB parameters, processor 510 may be configured to perform a cell).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Li, 

Chen, Li, KRUGLICK, KONIREDDYGARI and Tu fail to specifically teach determine, in response to receipt of the task parameters, that the second task should be paged out in favor of the task; and page out the second task from the accelerator device.

However, Astigarraga teaches determine, in response to receipt of the task parameters, that the second task should be paged out in favor of the task, and page out the second task from the accelerator device (Astigarraga, [0019] lines 17-24, a storage controller 115 is in signal communication with the server 105, and includes a read/write cache 120. A first memory 125, such as virtual memory for example, is configured to run Process-A, and a second memory 130, such as a disk drive for example, is configured to receive paged out information from the first memory 125 in response to the first memory 125 becoming constrained by demands from another system process; also see abstract, lines 1-5, In response to a process running in a first memory and the first memory becoming constrained by demands from another process, information in the first memory is paged out to a second memory).



Chen, Li, KRUGLICK, KONIREDDYGARI, Tu and Astigarraga fail to specifically teach wherein to page out the second task comprises to save context data of the second task.

However, Chrysanthakopoulos teaches wherein to page out the second task comprises to save context data of the second task (Chrysanthakopoulos, claim 20, runtime context, and wherein the service host process is configured to: pause the service instance and page out the runtime context from the memory to persistent storage (as backup))

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Li, KRUGLICK, KONIREDDYGARI, Tu and Astigarraga with Chrysanthakopoulos because Chrysanthakopoulos’s teaching of storing the paged out context data would have 

As per claim 38, Chen, Li, KRUGLICK, KONIREDDYGARI, Tu, Astigarraga and Chrysanthakopoulos teach the invention according to claim 37 above. Chen teaches send the second task to a second node compute device (Chen, Fig. 1, 104-2 (as second node compute device); [0095] lines 1-3, sends an instruction for deploying the application to the resource server 104 hosting the provisioned computing resource). In addition, Chrysanthakopoulos further teaches send the context data of the second task to a second node compute device for the second task to be paged in on the second node compute device (Chrysanthakopoulos, claim 20, runtime context, and wherein the service host process is configured to: pause the service instance and page out the runtime context from the memory to persistent storage (as backup); and resume the service instance and restore the runtime context (as paged in) to the memory from the persistent storage).

As per claims 49 and 50, they are computer-readable media claims of claims 37 and 38 respectively above. Therefore, they are rejected for the same reasons as claims 37 and 38 respectively above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195